DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is in response to amendments and remarks filed March 5, 2021.  Claims 2-26 are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on March 5, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9338377 and US 10104320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 2, the prior art of record individually or in combination fails to teach a photoelectric conversion device as claimed, comprising: a pixel array including a plurality of pixels, each of the plurality of pixels including a photoelectric conversion unit, more specifically in combination with a first transistor having a first conductivity type and a second transistor having a second conductivity type different from the first conductivity type; a first substrate in which the photoelectric conversion unit and the first transistor are provided; a second substrate in which the second transistor is provided; a first buffer connected to a gate of the first transistor via a first control line and provided in the first substrate; and a second buffer connected to a gate of the second transistor via a second control line and provided in the second substrate stacked on the first substrate, wherein a gate insulating film of the first transistor is thicker than a gate insulating film of the second transistor.
Claims 3, 4, 15 and 18-26 are allowed because of their dependency on claim 2.
In regards to claim 5, the prior art of record individually or in combination fails to teach a photoelectric conversion device as claimed, comprising: a pixel array including a plurality of pixels, each of the plurality of pixels including a photoelectric conversion unit, more specifically in combination with a first transistor having a first conductivity type and a second transistor having a second conductivity type different from the first conductivity type; a first substrate in which the photoelectric conversion unit and the first transistor are provided; a second substrate in which the second transistor is provided; a first buffer connected to a gate of the first transistor via a first control line and provided in the first substrate; and a second buffer connected to a gate of the second transistor via a second control line and provided in a second substrate stacked on the first substrate, wherein a voltage range supplied to the first transistor is wider than a voltage range supplied to the second transistor.
Claims 7, 9, 12 and 16 are allowed because of their dependency on claim 5.
as claimed, comprising: a pixel array including a plurality of pixels, each of the plurality of pixels including a photoelectric conversion unit, more specifically in combination with a first transistor having a first conductivity type and a second transistor having a second conductivity type different from the first conductivity type; a first substrate in which the photoelectric conversion unit and the first transistor are provided; a second substrate in which the second transistor is provided; a first buffer connected to a gate of the first transistor via a first control line and provided in the first substrate; and a second buffer connected to a gate of the second transistor via a second control line and provided in a second substrate stacked on the first substrate, wherein a voltage range output from the first buffer is wider than a voltage range output from the second buffer.
Claims 8, 10, 11, 13, 14 and 17 are allowed because of their dependency on claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments, see arguments and terminal disclaimer, filed March 5, 2021, with respect to claims 1, 5 and 6 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER D BENNETT/Examiner, Art Unit 2878